Cite as 2013 Ark. 376

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-11-249

                                                     Opinion Delivered October   3, 2013
RICHARD STRONG
                                 APPELLANT           PRO SE APPEAL FROM THE LEE
                                                     COUNTY CIRCUIT COURT, 39CV-10-
V.                                                   162, HON. OLLY NEAL, JUDGE

RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION
                       APPELLEE                      AFFIRMED.


                                         PER CURIAM

       A jury in the Greene County Circuit Court found appellant Richard Strong guilty of two

counts of rape, and he was sentenced to serve two consecutive life sentences. We affirmed.

Strong v. State, 372 Ark. 404, 277 S.W.3d 159 (2008). Subsequently, appellant filed a motion to

vacate judgment pursuant to Arkansas Act 1780 of 2001, which was denied by the trial court.

Appellant appealed the ruling to this court and filed motions for access to the record and for

appointment of counsel. Determining that the allegations in appellant’s motion were such that

it was clear that he could not prevail, we dismissed the appeal and held that the motions were

moot. Strong v. State, 2010 Ark. 181, 372 S.W.3d 758 (per curiam).

       In 2010, appellant, who was incarcerated in Lee County, filed a pro se petition for writ

of habeas corpus in the Lee County Circuit Court, and the circuit court dismissed the petition

without a hearing.1 In the petition, appellant alleged that he is entitled to habeas relief based on

a number of grounds, and he provided examples and citation to authority. On appeal, appellant

summarily states that he is entitled to habeas relief based on violations of due process, ineffective

       1
           At the time of this decision, appellant remains incarcerated in Lee County.
                                      Cite as 2013 Ark. 376

assistance of counsel, his actual innocence, prosecutorial misconduct, and the trial court’s abuse

of discretion in making rulings adverse to his defense. He also contends that the circuit court

erred when it failed to hold an evidentiary hearing or issue sufficient written findings.2 We find

no error and affirm the order.

       A writ of habeas corpus is only proper when a judgment of conviction is invalid on its

face or when a trial court lacked jurisdiction over the cause. Girley v. Hobbs, 2012 Ark. 447 (per

curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam). The burden is on the petitioner in a

habeas-corpus petition to establish that the trial court lacked jurisdiction or that the commitment

was invalid on its face; otherwise, there is no basis for a finding that a writ of habeas corpus

should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per curiam). Under our

statute, a petitioner who does not allege his actual innocence must plead either the facial

invalidity or the lack of jurisdiction by the trial court and make a showing by affidavit or other

evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-112-

103(a)(1) (Repl. 2006); Murry v. Hobbs, 2013 Ark. 64 (per curiam).

       As an initial matter, appellant argues that he was prejudiced because the circuit court did

not hold a hearing on the petition. However, we have noted that while our statutory habeas-

corpus scheme contemplates a hearing in the event the writ is issued, we find there is no

requirement that a hearing be given a petitioner regardless of the content of the petition.

Bradford v. State, 2011 Ark. 494 (per curiam); Mackey v. Lockhart, 307 Ark. 321, 323, 819 S.W.2d


       2
         All arguments made below but not raised on appeal are abandoned. Abernathy v. State,
2012 Ark. 59, 386 S.W.3d 477 (per curiam); Shipman v. State, 2010 Ark. 499 (per curiam) (citing
State v. Grisby, 370 Ark. 66, 257 S.W.3d 104 (2007)).

                                                2
                                        Cite as 2013 Ark. 376

702, 704 (1991) (quoting George v. State, 285 Ark. 84, 685 S.W.2d 141 (1985)). A hearing is not

required on a habeas petition, even where the petition alleges an otherwise cognizable ground,

when probable cause for the issuance of the writ is not shown by affidavit or other evidence.

Evans v. State, 2010 Ark. 234 (per curiam). As shown in our discussion below, appellant failed

to demonstrate probable cause for the issuance of the writ; therefore, the circuit court did not

err by not conducting a hearing.

        Appellant also contends that the circuit court failed to make written findings to support

its decision. Our statutes relating to habeas-corpus proceedings that are not filed under Act

1780 contain no requirement of written findings. Bradford, 2011 Ark. 494 (citing Ark. Code Ann.

§§ 16-112-101 to -123). Accordingly, to the extent that the circuit court did not make the

extensive written findings that appellant desired, it committed no error. Further, while appellant

seems to claim that the circuit court did not address his claim that the judgment was facially

invalid, the circuit court’s order clearly states that appellant failed to establish that the trial court

lacked jurisdiction or that the commitment was invalid on its face.

        To the extent that appellant intended at least some of his arguments on appeal to reiterate

claims raised in his appeal of the denial of his motion to vacate judgment, we have already held

that the previously raised claims, other than those involving scientific testing, should have been

raised on direct appeal, in a petition for postconviction relief, or in a petition or writ of error

coram nobis. Strong, 2010 Ark. 181, 372 S.W.3d 758. The law-of-the-case doctrine dictates that

an issue raised and concluded in a prior appellate decision may not be revisited in a subsequent

appeal, as the matter becomes res judicata. Kelly v. Norris, 2013 Ark. 90 (per curiam). If the



                                                   3
                                       Cite as 2013 Ark. 376

merits of the claim were addressed, and the claim was adjudicated, resolution of that issue is

settled. Id. Moreover, while appellant’s argument contains repeated references to the record and

strings of citations, his claims on appeal are conclusory. A purely conclusory allegation with no

facts to establish the merit of the claim is not grounds for a writ of habeas corpus. Washington

v. Norris, 2010 Ark. 104 (per curiam).

       To the extent that appellant has stated reviewable claims, his arguments are without

merit. A claim of actual innocence, including a claim that the evidence was insufficient to

sustain the judgment of conviction, does not question the jurisdiction of the court or the facial

validity of the judgment-and-commitment order.3 Hooper v. Hobbs, 2013 Ark. 31 (per curiam).

Likewise, appellant’s claims of ineffective assistance of counsel, prosecutorial misconduct, and

other trial errors are not cognizable claims for habeas relief. Assertions of trial error, such as

allegations of prosecutorial or judicial misconduct and due-process violations, do not implicate

the facial validity of the judgment or the jurisdiction of the trial court. Murphy v. State, 2013 Ark.

155 (per curiam). With respect to appellant’s contention that he was denied effective assistance

of counsel, this court has consistently held that allegations of ineffective assistance of counsel

are not cognizable in a habeas proceeding. Hooper, 2013 Ark. 31; McHaney v. Hobbs, 2012 Ark.

361 (per curiam); Robinson v. State, 2012 Ark. 356 (per curiam); Smith v. Hobbs, 2012 Ark. 360 (per

curiam); Hill v. State, 2012 Ark. 309 (per curiam); McConaughy v. Lockhart, 310 Ark. 686, 840


       3
        Additionally, a petitioner who seeks a writ of habeas corpus and alleges actual innocence
must do so in accordance with Act 1780 of 2001 Acts of Arkansas, codified as Arkansas Code
Annotated sections 16-112-201 to -208 (Repl. 2006). Ark. Code Ann. § 16-112-103(a)(2) (Repl.
2006). Appellant did not allege any new scientific evidence proving him innocent, as required
to invoke Act 1780.

                                                  4
                                         Cite as 2013 Ark.

S.W.2d 166 (1992).

       Because appellant has failed to show that the judgment of conviction was invalid on its

face or that the trial court lacked jurisdiction, the circuit court properly determined that the writ

should not issue. Thus, we affirm the dismissal of appellant’s petition.

       Affirmed.

       Richard Strong, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                                 5